
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.23


AGREEMENT BETWEEN

THE UNITED STATES OF AMERICA

AND

                NORTHWEST AIRLINES, INC.                
[INSERT NAME OF AIR CARRIER]


        THIS Agreement ("Agreement") is made and entered into on this 6th day of
May, 2003 ("Effective Date") by and between Northwest Airlines, Inc. ("Air
Carrier") and the United States of America, acting through the Transportation
Security Administration ("TSA").

1.0   AUTHORITY

        TSA enters into this Agreement under the authority of the Title IV,
Public Law No. 108-11 (hereinafter P.L. 108-11), the Emergency Wartime
Supplemental Appropriations Act, 2003, (hereinafter Act), which requires the
execution and delivery of this Agreement as a condition to the remittance of the
funds provided for in the second proviso of P.L. 108-11, except for any air
carrier that operates aircraft exclusively with 85 seats or less, any
Hawaii-based carrier or any carrier that does not operate trans-Pacific or
trans-Atlantic flights. Air Carriers that would be exempted from the requirement
to execute and deliver this Agreement but for the operation of private charter
flights, including flights provided to the United States under the Civil Reserve
Air Fleet (CRAF), for which no fees were incurred pursuant to 49 U.S.C. §
44940(a) for these flights, shall not be required to execute and deliver this
Agreement solely because of those flights for which no fees were incurred.

2.0   PURPOSE

        This Agreement describes the terms and conditions to which the Air
Carrier must agree to be eligible for remittance of the funds provided for in
the the second proviso of P.L. 108-11.

1

--------------------------------------------------------------------------------

3.0   DEFINITIONS

        3.1 "Excluded Compensation" means award of stock, stock options,
preexisting contracts governing retirement, health benefits, life insurance
benefits, and reimbursement of reasonable expenses to an executive officer.
Awards of stock and stock options shall include related vesting, issuance,
exercise and sale events.

        3.2 "Executive Officer" means the two most highly compensated named
executive officers (as that term is used in section 402(a)(3) of Regulation S-K
promulgated by the Securities and Exchange Commission under the Securities and
Exchange Act of 1934 (17 C.F.R. § 229.402(a)(3)) with respect to the Air
Carrier's fiscal year 2002), or their replacements with the same or similar
responsibilities. For the purposes of applying this Agreement to an executive
officer-

        (A)  who was employed by Air Carrier for less than 12 months during Air
Carrier's fiscal year 2002, or whose employment began after the last day of the
last fiscal year of such Air Carrier ending before the date of enactment of P.L.
108-11,

          (i)  the salary paid to that executive officer in Air Carrier's fiscal
year 2002, or in the next fiscal year of Air Carrier (if such next fiscal year
began before the date of enactment of P.L. 108-11), respectively, shall be
determined as an annual rate of pay;

         (ii)  that annual rate of pay shall be treated as if it were the annual
salary paid to that executive officer during Air Carrier's fiscal year 2002; and

        (iii)  that executive officer shall be deemed to have been employed
during that fiscal year; and

        (B)  whose employment begins after the date of enactment of P.L. 108-11-

        (i)    the annual salary at which that executive officer is first
employed by Air Carrier may not exceed the maximum salary paid to any executive
officer by Air Carrier during Air Carrier's fiscal year 2002 with the same or
similar responsibilities;

        (ii)   that salary shall be treated as if it were the annual salary paid
to the executive officer during Air Carrier's fiscal year 2002; and

        (iii)  the executive officer shall be deemed to have been employed by
Air Carrier during Air Carrier's fiscal year 2002.

For purposes of (A) above, an employee promoted to a position during the Air
Carrier's fiscal year 2002 shall be treated as first employed by the Air Carrier
on the date of such promotion.

        3.3 "Operates" means currently operating or did operate between
February 1, 2002 and April 16, 2003.

        3.4 "Salary" means the base salary of an individual, excluding any
bonuses, awards of stock or other financial benefits provided by an air carrier
to the individual.

        3.5 "Total Cash Compensation" has the meaning given the term "total
compensation" by section 104(b) of the Air Transportation Safety and System
Stabilization Act, Public Law No. 107-42 (49 U.S.C. § 40101 note), but does not
include awards of stock or stock options or preexisting contracts governing
retirement. More specifically, "Total Cash Compensation" for purposes of this
Agreement shall mean any

2

--------------------------------------------------------------------------------

compensation, other than Excluded Compensation as defined above, provided
(including any amounts paid in cash during the 12-month period beginning
April 1, 2003 that were earned in prior periods) by the Air Carrier, including
all of its holding companies, subsidiaries, and affiliated corporations and
partnerships, as follows:

        (a)   Salary;

        (b)   Bonus;

        (c)   Employer contributions under any retirement plan (excluding
preexisting plans or contracts related to retirement);

        (d)   Perquisites, including personal automobile allowances, positive
space travel benefits and any associated tax gross-ups, valued in a manner
consistent with the valuation of such perquisites for purposes of reporting such
perquisites in Air Carrier's proxy statement for its annual meeting of
stockholders (except that the reporting threshold of $50,000 or 10% of the
annual salary and bonus described in 17 C.F.R. §229.402(b)(1)(C)(1) shall not
apply to the Agreement);

        (e)   Any other compensation required to be disclosed in the Air
Carrier's proxy statement for its annual meeting of stockholders that is paid
(including amounts paid during the 12-month period beginning April 1, 2003 that
were earned in prior periods) during the 12 month period beginning April 1,
2003, including but not limited to any cash long-term incentive plan payouts;
and

        (f)    Other financial benefits, reasonably valued by the good faith
determination of the Compensation Committee of the Board of Directors of Air
Carrier, excluding Excluded Compensation.

        3.6 "Total compensation" as defined by section 104(b) of the Air
Transportation Safety and System Stabilization Act, includes salary, bonuses,
awards of stock, and other financial benefits provided by an air carrier to an
officer or employee of the Air Carrier.

        3.7 "Trans-Atlantic" means from one side of the Atlantic Ocean to the
other side, with or without intermediate stops. It does not include flights that
solely travel between the United States and the Caribbean or between North
America and South America. "Trans-Pacific" means from one side of the Pacific
Ocean to the other side, with or without intermediate stops.

4.0   RESTRICTIONS ON COMPENSATION

        4.1 The Air Carrier, including all of its holding companies,
subsidiaries, and affiliated corporations and partnerships, agrees that it will
not provide Total Cash Compensation during the 12-month period beginning
April 1, 2003, to an executive officer in an amount equal to more than the
annual Salary paid to that officer with respect to the Air Carrier's fiscal year
2002; and

        4.2 If the Air Carrier violates the agreement under paragraph 4.1, Air
Carrier will pay to the Secretary of the Treasury, within 60 days after the date
on which the violation occurs, an amount, determined by the Administrator of the
Transportation Security Administration, equal to the total amount of assistance
received by Air Carrier pursuant to the second proviso of P.L. 108-11.

3

--------------------------------------------------------------------------------

        4.3 Nothing in this Agreement shall be construed to prohibit or limit an
air carrier in providing health benefits, life insurance benefits, or
reimbursement of reasonable expenses to an executive officer as provided in P.L.
108-11.

5.0   COMPTROLLER GENERAL AUDIT AND EXAMINATION

        The Air Carrier agrees that the Comptroller General of the United
States, or any of the Comptroller General's duly authorized representatives,
shall have access for the purpose of audit and examination to any books,
accounts, documents, papers, and records of the Air Carrier, including all of
its holding companies, subsidiaries, and affiliated corporations and
partnerships, that relate to the information required to implement the
provisions of this Executive Compensation Agreement.

6.0   REPRESENTATIONS

        6.1 That the Air Carrier is duly incorporated, validly existing and in
good standing under the laws of Minnesota.

        6.2 The execution, delivery, and performance by the Air Carrier of this
Agreement has been duly authorized by all necessary corporate action; this
Agreement has been duly executed and delivered by the Air Carrier; and when
executed and delivered by a duly authorized representative of TSA, will
constitute a valid and binding obligation of the Air Carrier, enforceable
against it in accordance with its terms.

        6.3 No authorization, approval, consent or order of any court or
governmental authority or agency or any other person or entity is required in
connection with the execution and delivery by the Air Carrier of this Agreement
or its performance hereunder.

7.0   NOTICES

        The Air Carrier shall have the obligation to notify TSA no later than
ten (10) working days, following the occurrence of any event that constitutes a
breach of this Agreement. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (1) upon personal delivery to
the party to be identified below, (2) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, (3) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (4) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the party to be notified at the address as set forth below or at such other
address as such party may designate by ten days advance written notice to the
other parties hereto.

If to AIR CARRIER:   If to TSA:
Richard H. Anderson
Northwest Airlines, Inc.
2700 Lone Oak Parkway
Dept. A1020
Eagan, MN 55121
 
Howard Kass
Director, Economic and Regulatory Policy
701 12th Street South, 11th Floor North,
TSA-9
Arlington, VA 22202
(571) 227-2627/howard.kass@dhs.gov

4

--------------------------------------------------------------------------------


with a copy to:
 
 
Northwest Airlines, Inc.
2700 Lone Oak Parkway
Dept. A1180
Eagan, MN 55121
Attention: Vice President,
Law and Secretary
 
 


8.0   GOVERNING LAW

        This Agreement is governed by and shall be construed in accordance with
Federal law.

9.0   SUCCESSORS AND ASSIGNS BOUND BY COVENANTS

        This Agreement shall bind, and inure to the benefit of the parties and
their respective heirs, executors, administrators, successors, and assigns.

10.0   SEVERABILITY

        In the event any term, covenant, condition or provision of this
Agreement is held to be invalid by any court or tribunal of competent
jurisdiction, the invalidity of any such covenant, condition or provision shall
in no way affect any other covenant, condition or provision herein contained.

11.0   AMENDMENT

        This Agreement may not be amended, discharged or terminated without the
written consent of the parties hereto, and no provision hereof may be waived
without the written consent of the Administrator of the Transportation Security
Administration.

12.0   INTEGRATED AGREEMENT

        This Agreement, upon execution, contains the entire agreement of the
parties, and no prior written or oral agreement, express or implied, shall be
admissible to contradict the provisions of this Agreement. There may exist other
agreements between the Parties as to other matters, which are not affected by
this Agreement and are not included within this integration clause.

13.0   WAIVER

        No failure by either party to insist upon the strict performance of any
provision of this Agreement or to exercise any right or remedy consequent upon a
breach thereof, and no acceptance of full or partial compensation (if
applicable) or other performance by either party during the continuance of any
such breach shall constitute a waiver of any such breach of such provision.

14.0   COUNTERPARTS

        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have entered into this Agreement by
their duly authorized officers the day and year first above written.


 
 
AIR CARRIER
 
 
 
 
 
/s/  CATHY R. SAMS      

--------------------------------------------------------------------------------


 
By:
/s/  RICHARD H. ANDERSON      

--------------------------------------------------------------------------------

Witness     Name: Richard H. Anderson       Position: Chief Executive Officer
 
 
 
 
 
 
 
TSA
 
 
 
 
 
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

Witness     Name:         Position:  

6

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT BETWEEN THE UNITED STATES OF AMERICA AND NORTHWEST AIRLINES, INC.
[INSERT NAME OF AIR CARRIER]
